t c memo united_states tax_court alan f beane petitioner v commissioner of internal revenue respondent docket no filed date william s gannon for petitioner lydia a branche for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions the issues for decision are the extent to which if at all the deficiency for may be reduced or an overpayment may be determined as a result of erroneously reported self- employment_tax for assessed additions to tax for loss_carrybacks from subsequent years and an overpayment_of_tax for unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in florida at the time he filed his petition petitioner’s employment with aavid before date petitioner was a founder and chief executive at aavid engineering inc in aavid thermal technologies inc a delaware corporation was formed to acquire aavid engineering inc on or about date aavid thermal technologies inc acquired aavid engineering inc and was the sole shareholder subsequently on a fully diluted basis petitioner became the largest individual shareholder in aavid thermal technologies inc on date aavid thermal technologies inc and aavid engineering inc collectively aavid and petitioner entered into an employment agreement for petitioner to continue his duties as chief_executive_officer ceo and as a member of the board_of directors of aavid aavid and petitioner modified the employment agreement on date the resulting amended agreement reflected modifications that were required by the underwriters of aavid’s planned initial_public_offering the employment agreement provided for petitioner to be ceo for an initial term of years and thereafter to be renewed automatically for 1-year terms unless either party to the employment agreement gave notice of intent not to renew and the amended agreement incorporated these terms during the initial 3-year term petitioner gave notice of intent not to renew and the employment agreement was not renewed therefore petitioner ceased to be ceo but continued as a director and consultant to management petitioner was on the board_of directors of aavid until his resignation from this position on date thereafter continuing as an adviser in his capacity as a board member and adviser petitioner was an employee of aavid during and received a form_w-2 wage and tax statement that reported wages from aavid of dollar_figure in connection with his employment as ceo of aavid petitioner received options to purchase big_number shares of aavid stock at or about the same time he executed the original employment agreement the options were nonstatutory and were granted to petitioner on october and the options were scheduled to vest and become exercisable over a 4-year period with 25-percent vesting each year aavid had its initial_public_offering on date at that time the options converted to warrants to purchase shares of aavid’s common_stock as of date all of the options that petitioner had received were fully vested petitioner exercised the options received from aavid in and and then sold the underlying shares in and petitioner’s options transactions and reporting in petitioner exercised options and acquired a total of big_number shares of aavid’s common_stock at a cost of dollar_figure the shares had a total fair_market_value of dollar_figure resulting in gain of dollar_figure aavid did not provide petitioner with a form_w-2 with respect to the exercise of the options in petitioner did not report income regarding the exercise of the options on his originally filed tax_return on an amended tax_return that petitioner filed on or about date he reported dollar_figure as ordinary_income from the exercise of the options petitioner underreported income from the exercise of the options by dollar_figure petitioner’s amended_return was processed by the internal_revenue_service irs and he received an erroneous refund of dollar_figure as a result in petitioner exercised options and acquired a total of big_number shares at a cost of dollar_figure the shares had a total fair_market_value of dollar_figure resulting in gain of dollar_figure aavid did not provide petitioner with a form_w-2 with respect to the exercise of the options in petitioner reported dollar_figure of the dollar_figure of income from the exercise of the options in on the schedule c profit or loss from business of his tax_return with respect to petitioner’s exercise of the options in and aavid did not withhold taxes for petitioner’s contribution pursuant to the federal_insurance_contributions_act fica on his tax_return petitioner treated the income realized from the exercise of the options as income subject_to the self-employment contributions act seca and reported seca taxes petitioner reported a seca_tax liability of dollar_figure and claimed a deduction of percent or dollar_figure in petitioner exercised options and acquired a total of big_number shares at a cost of dollar_figure the shares had a total fair_market_value of dollar_figure resulting in a gain of dollar_figure petitioner reported dollar_figure in income from the exercise of options as self-employment_income on his tax_return petitioner sold the option_stock and sustained the following capital_gains_and_losses in through year shares proceeds basis gain loss big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number if the proceeds of the sales of the option_stock had been correctly reported as capital_gains_and_losses on schedules d capital_gains_and_losses to petitioner’s returns for through petitioner’s net long-term and short-term_capital_loss for would be dollar_figure of which only dollar_figure would be used in petitioner’s other losses petitioner has a 977-percent ownership_interest in materials innovation inc innovation an s_corporation petitioner also has a 977-percent profit-sharing interest and a 100-percent loss-sharing interest in a partnership called mii technologies llc technologies formerly known as mii sensors innovation and technologies sustained gains and losses as follows year innovation technologies dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number on his tax returns for through petitioner correctly reported the innovation and technologies income losses petitioner has sufficient basis in innovation and technologies to claim the losses on his tax returns for through opinion the amounts set out in our findings_of_fact are based on stipulations and calculations the parties presented we have generally adopted respondent’s proposed findings because petitioner’s briefs did not comply with rule e and did not assist the court in making sense of a voluminous and confusing record see 84_tc_693 affd without published opinion 789_f2d_917 4th cir trial of this case commenced in boston in date and was suspended after petitioner testified and presented a series of charts analyzing his options transactions the charts and underlying documents had not previously been presented to respondent but were useful in determining the correct amounts of petitioner’s gains and losses from the transactions the trial resumed in date after the parties had substantially narrowed their disputes as to the options transactions and the loss_carryovers petitioner’s brief acknowledges that after a meeting on the day before trial resumed almost no factual issues remained to be tried by this court the remaining disagreements concern the manner in which agreed amounts of income and losses affect the decision to be entered in this case which is based solely on a notice_of_deficiency for petitioner argues that irrespective of how this court rules on the other issues the following conclusions are inescapable on the record a mr beane owes irs dollar_figure for exclusive of the overpayment refund b irs owes mr beane more than dollar_figure on account of the overpayment and c on a net_basis irs owes mr beane dollar_figure plus interest at the statutory rate until it refunds the overpayment petitioner asserts that respondent’s proposed findings_of_fact showing application of losses carried back to and from and are irrelevant because they do not prove or tend to prove how much mr beane owes the irs or how much it owes mr beane petitioner attempts to net against his tax_liability for an overpayment for and to have the court order a refund of the net amount with interest respondent contends that although the court may consider the capital_gains_and_losses petitioner sustained in through and petitioner’s available net operating losses in those years in order to determine petitioner’s deficiency in it has no jurisdiction to determine a refund in or respondent also argues that the erroneously reported and paid self-employment taxes for net after the deduction of percent of those taxes on petitioner’s erroneously prepared schedule c should be offset by the employee share of fica_taxes not withheld and paid over by aavid pursuant to sec_6521 and this court does not have jurisdiction to order or credit a refund of the unabated late payment addition_to_tax assessed under sec_6651 at the time petitioner’s return was filed petitioner argues that the jurisdictional issues were belatedly raised by respondent but jurisdictional issues may and must be raised at any time see eg 90_tc_142 88_tc_1063 n and cases cited therein we conclude that respondent’s arguments are consistent with the statutory provisions establishing and limiting our jurisdiction and that petitioner confuses the determination_of_a_deficiency with an accounting for taxes owed amounts assessed amounts paid and net amounts due computation and adjudication of the net amounts owed by or to petitioner over a period of years is well beyond the proper scope of this case definition of a deficiency this case was commenced in response to a notice determining a deficiency in petitioner’s federal_income_tax for a deficiency is defined in sec_6211 as the amount by which the tax imposed exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return plus b the amounts previously assessed or collected without assessment as a deficiency over- the amount of rebates briefly the deficiency in this case is the difference between the tax due on petitioner’s taxable_income for less the tax he reported on the return filed for as set forth in the notice sent to petitioner that amount was dollar_figure or the difference between dollar_figure and dollar_figure the amount will now be reduced because of respondent’s concessions as to loss_carryovers and the final deficiency will be determined under rule as described below petitioner concedes that the amount owed for ie the deficiency will be at least dollar_figure the notice_of_deficiency was sent to petitioner under sec_6212 and the petition was filed under sec_6213 sec_6214 provides sec_6214 jurisdiction over other years and quarters -- the tax_court in redetermining a deficiency of income_tax for any taxable_year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid notwithstanding the preceding sentence the tax_court may apply the doctrine_of equitable_recoupment to the same extent that it is available in civil tax cases before the district courts of the united_states and the united_states court of federal claims our jurisdiction to determine whether there has been an overpayment is limited to the year for which a notice_of_deficiency has been issued 130_tc_54 petitioner does not claim that the doctrine_of equitable_recoupment referred to in sec_6214 applies and the circumstances under which it does apply are not present here see menard inc v commissioner supra pincite because the examination of petitioner’s returns showed that the amount petitioner reported for exceeded the correct amount by dollar_figure there was no deficiency for that year no notice_of_deficiency was sent for that year and no right to petition this court existed for that year we have no jurisdiction in this case to redetermine the amount of the overpayment for or to determine the accrued interest on that overpayment notwithstanding petitioner’s insistence that he is entitled to offset those amounts against the admitted deficiency for cf 85_tc_445 see also vest v commissioner tcmemo_1995_188 the amount ultimately due to or from petitioner will not be known until the decision is entered in this case and the correct deficiency for is assessed petitioner’s account will then reflect adjustments that have been made or agreed upon for other years sec_6521 petitioner erroneously reported his options transactions on schedule c of his return for and mistakenly reported self- employment_tax on the amount that he reported as gain the parties now agree that petitioner was an employee during and that fica_taxes should have been withheld and paid_by his employer petitioner argues that respondent cannot recover the amounts against petitioner because a claim against the employer was not timely pursued and petitioner seeks a refund of the amount reported and paid for respondent seeks to offset petitioner’s share of fica_taxes against credit for the amount of self-employment taxes he reported and partially deducted on his return for respondent relies on sec_6521 which provides as follows sec_6521 self-employment_tax and tax on wages -- in the case of the tax imposed by chapter relating to tax on self-employment_income and the tax imposed by sec_3101 relating to tax on employees under the federal_insurance_contributions_act -- if an amount is erroneously treated as self-employment_income or if an amount is erroneously treated as wages and if the correction of the error would require an assessment of one such tax and the refund_or_credit of the other tax and if at any time the correction of the error is authorized as to one such tax but is prevented as to the other tax by any law or rule_of law other than sec_7122 relating to compromises then if the correction authorized is made the amount of the assessment or the amount of the credit or refund as the case may be authorized as to the one tax shall be reduced by the amount of the credit or refund or the amount of the assessment as the case may be which would be required with respect to such other tax for the correction of the error if such credit or refund or such assessment of such other tax were not prevented by any law or rule_of law other than sec_7122 relating to compromises petitioner claims that the offset is not permitted because fica_taxes have not been assessed against him and he contends the amount cannot be determined from the record his petition however prevented assessment of amounts properly included in the deficiency for see sec_6512 the notice_of_deficiency included an adjustment for self-employment_tax which is therefore before the court in this case redetermination of self-employment_tax must take account of the offset provided under sec_6521 resulting from reclassification of his income from self-employment_income to wages subject_to fica_taxes the amount of income subject_to fica_taxes will necessarily be determined from the record in this case as part of the rule computation described below petitioner has provided neither persuasive reason nor authority for not applying sec_6521 in the manner proposed by respondent sec_6651 petitioner contends that the court should order a refund of failure-to-pay penalties assessed in date after he filed his return in date he contends that his reported tax_liability was paid at that time and that he owes nothing for on a net_basis as explained above his liability for cannot be determined in this case on a net_basis payment of the amount due for was due on date and an addition_to_tax under sec_6651 applied from that time until payment was made see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir sec_1_6081-4 income_tax regs granting by the irs of an automatic_extension of time to file a return does not operate to extend the time for payment of tax due on the return rule_155_computations rule a provides for computations to be submitted by the parties pursuant to the court’s determination of the issues showing the correct amount to be included in the decision for our purposes in this case the amount to be included in the decision will reflect the tax due for on the corrected income that petitioner received during that year reduced by the loss_carryovers from other years and other income deduction and credit adjustments the tax due will reflect prior payments petitioner remitted with his return for including a recomputed credit for self-employment taxes paid there will not however be an overpayment for because the taxes paid for do not reduce the deficiency for as defined above the rule computation ordered here moreover will not be an invitation for petitioner to reargue his claims to refunds arising in other years see rule c we have considered the other arguments of the parties petitioner repeatedly criticizes the results of the examination other positions of respondent and delay in refunding his overpayment for petitioner admits that the examination may have been accurate with respect to his revenues during and but complains that it was inaccurate with respect to the amounts due to and from the irs the unfortunate circumstances of this case however resulted from petitioner’s underreporting of his options income for and mischaracterization of that income as self-employment_income it was his obligation to establish the carrybacks not the examiner’s obligation to search them out once he presented adequate substantiation of his basis in the options sold and his net operating losses respondent conceded them his misunderstanding of the scope of this case extended the proceedings unnecessarily the arguments not addressed in this opinion are irrelevant to our decision or have even less merit than those addressed to reflect the foregoing under rule decision will be entered
